PER CURIAM
*569Petitioner, an inmate at Two Rivers Correctional Facility, challenges the rules of respondent Department of Corrections (DOC) contained in Divisions 163 and 164 of OAR chapter 291. See ORS 183.400 (providing for judicial review of administrative rules). Petitioner also seeks to challenge DOC Policy 80.1.1 and Oregon Corrections Enterprises (OCE) Policy 01.01.05, asserting that those policies are rules that were enacted without compliance with the required rulemaking procedures. With respect to the challenge to OAR 291-163-0010 to 291-163-0090 and OAR 291-164-0005 to 291-164-0140, we do not find any of petitioner's contentions persuasive, and reject them without discussion. As to petitioner's attempt to challenge DOC Policy 80.1.1, we conclude that the policy is not a "rule" under ORS 183.310(9), and, therefore, we lack jurisdiction to review its validity under ORS 183.400. Finally, pursuant to ORS 421.352, OCE is exempt from *277ORS chapter 183, including ORS 183.400. Accordingly, ORS 183.400 does not apply to OCE policies, and we lack jurisdiction to review the validity of OCE Policy 01.01.05 in this proceeding.
OAR 291-163-0010 to 291-163-0090 and OAR 291-164-0005 to 291-164-0140 held valid; petition for judicial review of Department of Corrections Policy 80.1.1 and Oregon Corrections Enterprises Policy 01.01.05 dismissed.